          Case 18-20374 Document 20 Filed in TXSB on 10/03/18 Page 1 of 6



Barrett Daffin Frappier Turner & Engel, L.L.P.
1900 St. James Place, Suite 500
Houston, Texas 77056

ATTORNEYS FOR LOANCARE LLC, SERVICING AGENT FOR MID AMERICA MORTGAGE, INC, AN
OHIO CORPORATION ITS ASSIGNS AND/OR SUCCESSORS IN INTEREST

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                               CORPUS CHRISTI DIVISION

IN RE:                                           §        CASE NO. 18-20374-C-7
                                                 §
BILLY THERON GREEN, JR.                          §        CHAPTER 7
     DEBTOR,                                     §
                                                 §
LOANCARE LLC, SERVICER FOR                       §
MID AMERICA MORTGAGE, INC,                       §        A hearing on the Motion for Relief
AN OHIO CORPORATION ITS                          §        from Automatic Stay set for:
ASSIGNS AND/OR SUCCESSORS IN                     §
INTEREST                                         §        NOVEMBER 2, 2018 AT
                                                 §        9:00 A.M.
v.                                               §
                                                 §
BILLY THERON GREEN, JR. AND                      §
CHRISTOPHER R. MURRAY,                           §
Trustee;                                         §
      RESPONDENTS.                               §
                                                          JUDGE DAVID R. JONES

    MOTION OF LOANCARE LLC, SERVICING AGENT FOR MID AMERICA
MORTGAGE, INC, AN OHIO CORPORATION ITS ASSIGNS AND/OR SUCCESSORS
  IN INTEREST TO TERMINATE THE AUTOMATIC STAYOF U.S.C. §362(a) TO
  PERMIT MOVANT TO PROCEED WITH EVICTION OF OCCUPANTS AT 13949
 JIBSTAY ST., CORPUS CHRISTI, TEXAS 78418 AND REQUEST FOR VARIANCE


                                                 NOTICE

                 THIS IS A MOTION FOR RELIEF FROM THE
                 AUTOMATIC STAY. IF YOU OBJECT TO THE
                 GRANTING OF RELIEF FROM THE AUTOMATIC STAY,
                 YOU SHOULD CONTACT THE MOVANT IMMEDIATELY
                 TO TRY TO REACH AN AGREEEMNT. IF YOU CANNOT
                 REACH AN AGREEMENT, YOU MUST FILE A WRITTEN
                 RESPONSE AND SEND A COPY TO MOVANT NOT
                 LATER THAN October 26, 2018 (SEVEN (7) DAYS
        Case 18-20374 Document 20 Filed in TXSB on 10/03/18 Page 2 of 6



              PRIOR TO THE HEARING) AND YOU MUST
              ATTEND THE HEARING.

              THE COPY SENT TO THE MOVANT MUST BE
              DELIVERED BY HAND OR ELECTRONICALLY
              DELIVERED IF IT IS SENT LESS THAN 7 DAYS BEFORE
              THE HEARING.       UNLESS THE PARTIES AGREE
              OTHERWISE,    THE     HEARING     MAY     BE   AN
              EVIDENTIARY HEARING AND THE COURT MAY
              GRANT OR DENY RELIEF FROM THE STAY BASED ON
              THE EVIDENCE PRESENTED AT THIS HEARING. IF A
              TIMELY OBJECTION IS FILED, THE COURT WILL
              CONDUCT A HEARING ON THIS MOTION ON
              NOVEMBER 2, 2018 AT 9:00 A.M. IN THE U.S. FEDERAL
              COURTHOUSE, 1133 N. SHORELIBNE BLVD., CORPUS
              CHRISTI, TEXAS 78401

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE OF SAID COURT:

              COMES NOW, LOANCARE LLC, SERVICING AGENT FOR MID AMERICA

MORTGAGE, INC, AN OHIO CORPORATION ITS ASSIGNS AND/OR SUCCESSORS IN

INTEREST, (hereinafter “Movant”), and files this Motion to Terminate the Automatic Stay of 11

U.S.C. §362(a) and to Permit Movant to Proceed with Eviction of Occupants at 13949 Jibstay

St., Corpus Christi, Texas 78418 (hereinafter “Motion”), and in support thereof would

respectfully show the Court the following:

       1. Movant hereby seeks to be exempted from the requirement to file this Motion

           on the form promulgated by the Court due to the fact that the Property that is

           the subject of this Motion was foreclosed upon prior to the filing of this

           bankruptcy and Movant is seeking to exercise its rights as owner of that

           Property.    A Payment history is not relevant to this Motion or to the

           determination of this Motion by the Court.
 Case 18-20374 Document 20 Filed in TXSB on 10/03/18 Page 3 of 6



2. This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §1334 and 157,

   11 U.S.C. §362(a), 11 U.S.C. §362(c)(3)(A) and 11 U.S.C. §1301(a). This is a core

   proceeding.

3. On or about August 27, 2018 Debtor filed this petition for relief under Chapter 13 of

   the Bankruptcy Code.

4. On or about August 10, 2016, the Debtor executed a Note in the original amount of

   $211,556.00 (the “Note”). The Note was secured by a Deed of Trust executed by

   Debtor, granting a lien and security interest to the owner/holder of the Note and lien

   on real estate with all improvements described as follows:

   LOT 20, BLOCK 714, PADRE ISLAND-CORPUS CHRISTI BARATARIA BAY
   UNIT 3, CITY OF CORPUS CHRISTI, ACCORDING TO MAP OR PLAT
   THEREOF RECORDED IN VOLUME 34, PAGE(S) 86-87, OF THE MAP
   AND/OR PLAT RECORDS OF NUECES COUNTY, TEXAS, more commonly
   known as 13949 Jibstay St., Corpus Christi, Texas 78418.

   (hereinafter, the “Property”). A true and correct copy of Note and Deed of Trust are

   attached as Exhibit “C” and “”D” respectively and are incorporated herein by

   reference.

5. Prior to the filing of this bankruptcy petition, there was a payment default according

   to the terms and conditions of the Note and Deed of Trust. In accordance with the

   Deed of Trust, Movant proceeded with its rights under the terms of the Deed of

   Trust.   On May 1, 2018, Movant proceeded with the posted foreclosure sale.

   Movant sold the Property at the foreclosure sale to the highest bidder. The highest

   bidder for the Property was Movant. As a result, as of May 1, 2018, Movant was the

   owner of the Property. A true and correct copy of recorded Substitute Trustee’s

   Deed is attached as Exhibit “C” and is incorporated herein by reference.
 Case 18-20374 Document 20 Filed in TXSB on 10/03/18 Page 4 of 6



6. After obtaining title to the Property, Movant proceeded with an eviction by filing a

   forcible Entry and Detainer Action in the Justice of the Peace Court in Nueces

   County. On July 30, 2018, the Justice of the Peace court entered a Judgment

   awarding possession of the Property to Movant. A true and correct copy of the

   Judgment is attached hereto as Exhibit ”D” and is incorporated herein by reference.

7. Debtor appealed the Judgment of Eviction. On August 20, 2018, the County Court

   of Nueces County, Texas entered a Judgment affirming the eviction Judgment and

   awarded possession of the Property to Movant. A true and correct copy of the

   County Court Judgment is attached hereto as Exhibit ”E” and is incorporated herein

   by reference.

8. Movant is entitled to possession of the Property. The Property is not property of the

   estate. Debtor is not entitled to continue his occupancy of Movant’s Property. But

   for the filing of this bankruptcy proceeding, Movant would have proceeded to issue a

   warrant and taken possession of the Property.

9. Based upon the foregoing, Movant requests the Court enter an order terminating the

   automatic stay so that Movant may proceed to evict Debtor and all other occupants

   from the Property and allow Movant to take possession of the Property.

WHEREFORE, PREMISES CONSIDERED, Movant prays that this Court::

   a. Enter an Order terminating the automatic stay so that Movant may proceed to

       exercise its right of possession of the Property, including issuance of writs and

       warrants so that Movant may evict Debtor and all other occupants from the

       Property located at 13949 Jibstay St., Corpus Christi, Texas 78418 and to

       thereafter take possession of the Property.
        Case 18-20374 Document 20 Filed in TXSB on 10/03/18 Page 5 of 6



          b. That the provision of Bankruptcy Rule 4001(a)(3) be waived and this order

              terminating the automatic stay shall be effective immediately.

          c. Such other and further relief at law or in equity as Movant may show itself justly

              entitled.

                                            Respectfully submitted,

                                            BARRETT DAFFIN FRAPPIER
                                            TURNER & ENGEL, LLP

                                            /s/ MITCHELL J. BUCHMAN
                                            MITCHELL J. BUCHMAN
                                            TBA# 03290750
                                            1900 St. James Place
                                            Suite 500
                                            Houston, Texas 77056
                                            Phone: (713) 693-2014
                                            Fax: (713) 693-2011
                                            Email: SDECF@BBWCDF.COM
                                            ATTORNEYS FOR CREDITOR




                                 CERTIFICATE OF SERVICE


       I hereby certify that a copy of the foregoing pleading was electronically filed on October

3, 2018 and served on the same day electronically or by First Class U.S. Mail, postage paid, in

accordance with the Bankruptcy Rules to the following:



ELECTRONICALLY OR BY REGULAR FIRST CLASS U.S. MAIL, POSTAGE PREPAID TO:

Debtor:
BILLY THERON GREEN, JR
13949 JUBSTAY ST.
CORPUS CHRITI, TEXAS 78418
       Case 18-20374 Document 20 Filed in TXSB on 10/03/18 Page 6 of 6



Chapter 7 Trustee:
CHRISTOPHER R. MURRAY
DIAMOND MCCARTHY, LLP
909 FANNIN ST., 37TH FLOOR
HOUSTON, TEXAS 77010

U.S. Trustee:
Office of the US Trustee
606 N. CARANCAHUA
CORPUS CHRISTI, TEXAS 78401

Parties Requesting Notice:
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
P.O. BOX 17428
AUSTIN, TEXAS 78760-7428
ATTENTION: DIANE SANDERS

SYNCHRONY BANK
C/O PRA RECEIVABLES MANAGEMENT, LLC
PO BOX 41021
NORFOLK, VA 23541


                                   /s/ MITCHELL J. BUCHMAN
                                   MITCHELL J. BUCHMAN
                                   TBA# 03290750
